318 So. 2d 775 (1975)
In re Billy Rayford MARTIN
v.
STATE.
Ex parte Billy Rayford Martin.
SC 1442.
Supreme Court of Alabama.
September 18, 1975.
Robert S. Thomas, Scottsboro, for petitioner.
No appearance for the State.
BLOODWORTH, Justice.
Petition of Billy Rayford Martin for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Martin v. State, 56 Ala.App. 33, 318 So. 2d 772.
Writ denied.
HEFLIN, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.